McG-rath, O. J.
This is a bill filed to enjoin the con. struction of an electric street railway with overhead wires and poles in Packard street in the city of Ann Arbor. The street is 66 feet wide and the roadway 34 feet in width.
There is nothing in the record which distinguishes the present case from Detroit City Railway v. Mills, 85 Mich. 634, and that case, with People v. Railway Co., 92 Id. 522, must be regarded as the settled law of this State.
Complainant Bafiensberger alleges special injury to her property, which is a corner lot, by reason of the lengthening of the curve from Main street into Packard, but her remedy is at law.
The decree of the court below, dismissing complainants’ bill, is therefore affirmed, with costs to defendant.
The other Justices concurred.